DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 July 2021. 
Claims 1-28 are pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13-15, 18, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley (US Pub. 2005/0278502 A1) in view of LI et al. (US Pub. 2017/0331759 A1).
Hundley and LI were cited in the previous Office Action.

As per claim 1, Hundley teaches the invention substantially as claimed including A compute device comprising (Hundley, Fig. 1; [0004] lines 1-2, Data processing hardware, such as computers and personal computers): 
a compute engine to execute an application (Hundley, Fig. 1, 100; [0032] lines 1-4, the computing device 100 executes software instructions. The software instructions can direct the computing device to operate on a block of data, such as a file or some other predetermined block of data); 
an accelerator pool including multiple accelerator devices (Hundley, Fig. 1, 125 (as accelerator pool), 130 HW accelerators); and 
an acceleration scheduler logic unit to (i) receive, from the application, a request to accelerate a function (Hundley, Fig. 3, Task management unit (as acceleration scheduler logic); [0032] lines 5-10, When the computing device 100 determines that a block of data (as function) is to be operated on by one of the hardware accelerators 130, a command (as request) to perform the operation is transmitted to the circuit card assembly 125 via the I/O bus 132; [0048] lines 1-3, the computing device 320 generates a data structure of commands to be performed by accelerators 330 in the hardware domain. Lines 11-14, The table of commands, also referred to herein as a playlist, lists one or more of the accelerators 330A-330N and available acceleration command options for particular accelerators; [0049] lines 1-3, the computing device 320 transmits the playlist to the TMU 355 in the hardware domain. The processors 122 can transmit the playlist to the TMU 355); 
(ii) determine a capacity of each accelerator device in the accelerator pool (Hundley, [0065] lines 6-14, The TMU 355 may receive an input from the computing determine, based on the types of accelerators 540 in the playlist 500 and the options 550 associated with the listed accelerators 540; [0069] lines 3-13, The TMU 355 accesses the file stored in memory 340 and determines which operations listed in Rule 1 list 560 should next be executed. Each of the comparisons with Results1 data may determine what type of file is in the Results1 data. For example, the Result_A may represent an image file (e.g. .jpg, .gif, .tif), the Result_B may represent an executable file (e.g. .exe), and the Result_C may represent a compressed file (e.g. .zip, .rar, .hqx). The accelerators A, B, C, and D may perform different types of antivirus or decompression operations that are suitable for specific file types (as capacity/capability to perform the function); also see [0069] lines 16-17, accelerator A, which may be an image decompression and/or optimization accelerator; lines 20-21, accelerator B, which may be an antivirus accelerator lines 28-29, accelerator C, which may be a decompression accelerator; [0004] lines 11-13, a hardware accelerator can be any hardware that is designated to perform specific algorithmic operations on data; [0009] lines 2-3, a hardware accelerator…perform at peak capacity; [0027] lines 8-11, The use of hardware accelerators 130 increases the overall performance of the system 100 by executing certain algorithmic operations directly using application specific hardware [Examiner noted: each accelerator’s capability/capacity (suitability) is determined in order to allow each hardware accelerator to perform different types of operations for the peak capacity which increasing the system overall performance]); 
(iii) schedule, in response to the request and the determined capacity of each accelerator device, acceleration of the function on one or more of the accelerator devices to produce output data (Hundley, Fig. 4, 420, 440, 450 perform operation; Fig. 5A; [0020] lines 1-3, FIG. 5A is a table illustrating an exemplary playlist containing instructions for multiple accelerators to perform multiple operations on a block of data; [0041] lines 22-27, the TMU 355 may generate instructions for any of hardware accelerators 130, transmit the instructions to the hardware accelerators 130 via the interconnect 150, and allow the accelerators 130 to perform the requested operations by accessing the input data directly from memory 140; [0036] lines 3-4, The hardware accelerator 130A uses data 210A as input data and processes the data to produce output data); and 
(iv) provide, to the application and in response to completion of acceleration of the function, the output data to the application (Hundley, Fig. 4, 470 additional commands in Playlist, NO to 480 Transmit requested output data; [0032] lines 30-31, the hardware accelerator 130 may process the data, ultimately returning the results to the computing device 120 in the software domain; [0058] lines 1-6, If, in block 470, the TMU 355 determines that there are no algorithmic operations remaining to be performed on the block of data, the method continues to block 480 where output data is transmitted from the memory 340 to the computing device 320 via the interconnect 350 and I/O bus 332); [0080] lines 16-20, each command is executed by the associated hardware accelerator until…the end of processing and the data is returned to the software domain).

receive from the application, a request to accelerate a function, Hundley fails to specifically teach obtain the request to accelerate a function.

However, LI teaches obtain the request to accelerate a function (LI, [0049] lines 9-13, the resource provisioning module 266 retrieves (as obtain) a request from the service level queue 264, and instructs the management component 250 to construct and launch an n new bare metal machine with (numCPU/GPU /accelerator).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley with LI because LI’s teaching of obtaining the request from a queue for performing the acceleration would have provided Hundley’s system with the advantage and capability to allow the system to easily manage the processing tasks with the task queue which improving system efficiency.

As per claim 2, Hundley and LI teach the invention according to claim 1 above. Hundley further teaches wherein the acceleration scheduler logic unit is further to determine parameters of the request to accelerate the function and wherein to schedule acceleration of the function further comprises to schedule acceleration of the function based on the determined parameters of the request (Hundley, [0065] lines 6-14, The TMU 355 may receive an input from the computing device 320, either as part of the playlist 500, a rules based playlist, or a separate instruction, determine, based on the types of accelerators 540 in the playlist 500 and the options 550 associated with the listed accelerators 540 (as determine parameters of the request); [0069] lines 3-13, The TMU 355 accesses the file stored in memory 340 and determines which operations listed in Rule 1 list 560 should next be executed. Each of the comparisons with Results1 data may determine what type of file is in the Results1 data. For example, the Result_A may represent an image file (e.g. .jpg, .gif, .tif), the Result_B may represent an executable file (e.g. .exe), and the Result_C may represent a compressed file (e.g. .zip, .rar, .hqx). The accelerators A, B, C, and D may perform different types of antivirus or decompression operations that are suitable for specific file types).

As per claim 3, Hundley and LI teach the invention according to claim 2 above. Hundley further teaches determine one or more of a type of function to be accelerated, a size of a data set to be operated on, or a time period in which acceleration of the function is to be completed (Hundley, [0069] lines 3-13, The TMU 355 accesses the file stored in memory 340 and determines which operations listed in Rule 1 list 560 should next be executed. Each of the comparisons with Results1 data may determine what type of file is in the Results1 data. For example, the Result_A may represent an image file (e.g. .jpg, .gif, .tif), the Result_B may represent an executable file (e.g. .exe), and the Result_C may represent a compressed file (e.g. .zip, .rar, .hqx). The accelerators A, B, C, and D may perform different types of antivirus or 

As per claim 6, Hundley and LI teach the invention according to claim 2 above. Hundley further teaches wherein the acceleration scheduler logic unit is further to determine a type of function each accelerator device is presently configured to accelerate (Hundley, Fig. 5A, [0065] lines 6-14, The TMU 355 may receive an input from the computing device 320, either as part of the playlist 500, a rules based playlist, or a separate instruction, indicating the operations that may be executed out of order. Alternatively, the TMU 355 may intelligently determine, based on the types of accelerators 540 in the playlist 500 and the options 550 associated with the listed accelerators 540); and 
wherein to schedule acceleration of the function comprises to schedule acceleration of the function based additionally on the determined type of function each accelerator device is presently configured to accelerate (Hundley, [0057] lines 8-9, determining which accelerator 330 should next operate on the data; [0069] lines 3-13, The TMU 355 accesses the file stored in memory 340 and determines which operations listed in Rule 1 list 560 should next be executed. Each of the comparisons with Results1 data may determine what type of file is in the Results1 data. For example, the Result_A may represent an image file (e.g. .jpg, .gif, .tif), the Result_B may represent an executable file (e.g. .exe), and the Result_C may represent a compressed file (e.g. .zip, .rar, .hqx). The accelerators A, B, C, and D may perform different types of antivirus or decompression operations that are suitable for specific file types; [0041] transmit the instructions to the hardware accelerators 130 via the interconnect 150, and allow the accelerators 130 to perform the requested operations by accessing the input data directly from memory 140).

As per claim 10, Hundley and LI teach the invention according to claim 1 above. Hundley further teaches wherein each accelerator device in the accelerator pool is a field programmable gate array (FPGA) and the acceleration scheduler logic unit is further to assign acceleration of the function among a plurality of FPGAs in the accelerator pool (Hundley, Fig. 3, 330 HW accelerators, Task management unit (as acceleration scheduler logic); [0027] lines 4-6, the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs); [0040] lines 1-7, an interconnect 350 is coupled to a task management unit ("TMU") 355 in the circuit card assembly 325. The TMU 355 provides intelligent routing of commands and data among components of the circuit card assembly 325. As will be explained in further detail below, the TMU 355 allows the execution of multiple commands by multiple accelerators 330 (as assign acceleration of the function among a plurality of FPGAs).

As per claims 13-15, 18 and 22, they are one or more non-transitory machine-readable storage media claims of claims 1-3, 6 and 10 respectively above. Therefore, they are rejected for the same reason as claims 1-3, 6 and 10 respectively above.

As per claim 25, it is a computing device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claims 26-28, they are method claims of claims 1-3 respectively above. Therefore, they are rejected for the same reason as claims 1-3 respectively above.


Claims 4, 7-8, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley and LI, as applied to claims 1 and 13 respectively above, and further in view of Krishnamurthy et al. (US Pub. 2011/0131430 A1).
Krishnamurthy was cited in the previous Office Action.

As per claim 4, Hundley and LI teach the invention according to claim 1 above. Hundley and LI fail to specifically teach wherein to determine a capacity of each accelerator device comprises to determine a queue depth associated with each accelerator device.

	However, Krishnamurthy teaches wherein to determine a capacity of each accelerator device comprises to determine a queue depth associated with each accelerator device (Krishnamurthy, Fig. 3A, virtual Queue 0-4 are associated with each accelerators (300a-300e); [0031] lines 3-8, each virtual queue is examined to determine if action should be taken with respect to that virtual queue and/or its depth of the queue are examined to determine if action for that queue and/or accelerator may be taken).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley and LI with Krishnamurthy because Krishnamurthy’s teaching of determining the depth of the queue that associated with each hardware accelerators would have provided Hundley and LI’s system with the advantage and capability to evenly distributing the tasks among the accelerators which improving the system efficiency.

As per claim 7, Hundley and LI teach the invention according to claim 1 above. Hundley further teaches wherein the function is one of multiple functions in a sequence of functions to be accelerated (Hundley, Fig. 5A; [0020] lines 1-3, FIG. 5A is a table illustrating an exemplary playlist containing instructions for multiple accelerators to perform multiple operations (as sequence of functions) on a block of data).

Hundley and LI fail to specifically teach the acceleration scheduler logic unit is further to determine whether to accelerate the multiple functions on a single accelerator device in the accelerator pool.

However, Krishnamurthy teaches the acceleration scheduler logic unit is further to determine whether to accelerate the multiple functions on a single accelerator device in the accelerator pool (Krishnamurthy, [0033] lines 1-10, Assume Virtual Queue 4, which runs tasks with constant known execution times, has six tasks queued and each task has a completion time of 10 ms. The accelerator scheduler examines the completion time of all six tasks (not just the first task) and determines that all the tasks can be run on its corresponding accelerator and still finish on time. Thus, other accelerators are not brought up for these tasks (i.e., not run at all or remain in a hibernate state), and these tasks do not need to be moved for proper servicing (as determine whether to accelerate the multiple functions on a single accelerator)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley and LI with Krishnamurthy because Krishnamurthy’s teaching of determining whether the tasks can be performed within one accelerator based on the tasks processing time would have provided Hundley and LI’s system with the advantage and capability to allow the system to distributing the tasks among the accelerators based on the time of the processing tasks which improving the system performance.

As per claim 8, Hundley, LI and Krishnamurthy teach the invention according to claim 7 above. Krishnamurthy further teaches determine a time estimate to reconfigure the accelerator device for each function in the sequence (Krishnamurthy, [0033] lines 1-10, Assume Virtual Queue 4, which runs tasks with constant known execution times, has six tasks queued and each task has a completion time of 10 ms. The accelerator scheduler examines the completion time of all six tasks task, such as, for instance, start time and completion time, and/or acceptable energy level, etc., INQUIRY 510. If so, then the task is enqueued on that queue).

As per claims 16 and 19-20, they are one or more non-transitory machine-readable storage media claims of claims 4 and 7-8 respectively above. Therefore, they are rejected for the same reason as claims 4 and 7-8 respectively above.


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley, LI and Krishnamurthy, as applied to claims 4 and 16 respectively above, and further in view of Bird et al. (US Pub. 2014/0181833 A1).
Bird was cited in the previous Office Action.

As per claim 5, Hundley, LI and Krishnamurthy teach the invention according to claim 4 above. Hundley, LI and Krishnamurthy fail to specifically teach wherein to schedule acceleration of the function comprises to assign the function to one of the accelerator devices that has the shortest queue depth.

However, Bird teaches wherein to schedule acceleration of the function comprises to assign the function to one of the accelerator devices that has the shortest queue depth (Bird, Abstract, lines 7-8, A single processing queue is created for each processor; [0049] lines 11-14, Simple load balancing such as a round robin dispatching or scheduling of incoming threads /tasks, or adding new tasks to the shortest queue can be used to ensure the run queue lengths remain relatively even).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley, LI and Krishnamurthy with Bird because Bird’s teaching of assigning/scheduling the tasks to the shortest queue would have provided Hundley, LI and Krishnamurthy’s system with the advantage and capability to allow the system to evenly distributing the tasks which improving the system efficiency.

As per claim 17, it is one or more non-transitory machine-readable storage media claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley, LI and Krishnamurthy, as applied to claims 7 and 19 respectively above, and further in view of Bharadwaj et al. (US Pub. 2019/0042110 A1).
Bharadwaj was cited in the previous Office Action.

As per claim 9, Hundley, LI and Krishnamurthy teach the invention according to claim 7 above. Hundley teaches transfer output data from one accelerator device to another accelerator device in the accelerator pool (Hundley, Fig. 3, step 2, data 310A to HW accelerator 330A, step 3, 312 data from output of HW accelerator 330A is transfer to HW accelerator 330B at step 4).

Hundley, LI and Krishnamurthy fail to specifically teach determine a time estimate to transfer output data.

However, Bharadwaj teaches determine a time estimate to transfer output data (Bharadwaj, [0094] lines 12-14, determining a transfer time required to transfer the data length over the port; upon receiving a next IO request, determining whether a time interval between the IO request and the next IO request is less than the transfer time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley, LI and Krishnamurthy with Bharadwaj because Bharadwaj’s teaching of determining the time for transferring the data length would have provided Hundley, LI and Krishnamurthy’s system with the advantage and capability to allow the system to calculate the total amount time needed for processing the tasks and transferring the data in order to determining the different approaches for processing the tasks which improving the system efficiency.

As per claim 21, it is one or more non-transitory machine-readable storage media claim of claim 9 above. Therefore, it is rejected for the same reason as claim 9 above.


Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hundley and LI, as applied to claims 1 and 13 respectively above, and further in view of Hebert et al. (US Pub. 2017/0346902 A1).
Hebert was cited in the previous Office Action.

As per claim 11, Hundley and LI teach the invention according to claim 1 above. 
Hundley teaches wherein an accelerator device in the accelerator pool to which the function is scheduled (Hundley, Fig. 4, 450 perform operation; Fig. 5A; [0020] lines 1-3, FIG. 5A is a table illustrating an exemplary playlist containing instructions for multiple accelerators to perform multiple operations on a block of data; [0041] lines 22-27, the TMU 355 may generate instructions for any of hardware accelerators 130, transmit the instructions to the hardware accelerators 130 via the interconnect 150, and allow the accelerators 130 to perform the requested operations by accessing the input data directly from memory 140).

Hundley and LI fail to specifically teach when the function is scheduled to perform is to load a bit stream to accelerate the function.

 to perform is to load a bit stream to accelerate the function (Hebert, claim 3, wherein the reconfigurable logic device is a field-programmable gate array ( FPGA), and the executing the configuration script causes a bit stream to be loaded into the FPGA).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hundley and LI with Hebert because Hebert’s teaching of loading bit stream for performing the operations would have provided Hundley and LI’s system with the advantage and capability to allow the system to ensuring the resource requirement for the corresponding accelerator for performing the acceleration which improving the system performance and efficiency. 

As per claim 12, Hundley, LI and Hebert teach the invention according to claim 11 above. Hundley further teaches wherein the accelerator device is to send, to the acceleration scheduler logic unit, a notification indicative of completion of the acceleration of the function (Hundley, Fig. 4, 460 Notify TMU of completion of operation).

As per claims 23-24, they are one or more non-transitory machine-readable storage media claims of claims 11-12 respectively above. Therefore, they are rejected for the same reason as claims 11-12 respectively above.


Response to Arguments  
In the remark Applicant’s argue in substance: 
(a), Hundley's discussion of "re-order the execution of operations by the accelerators listed in the playlist according to the current availability and demand for particular accelerators" (see, paragraph [0069]) does not teach or suggest the applicant's claimed "determine a capacity of each accelerator device 21Examiner: Zujia XUAttorney Docket No.: AA3231-USArt Unit: 21959 Attorney Docket No.: AA3231-USin the accelerator pool". 

(b), Hundley, LI and Branson, singly or in combination fail to disclose or suggest at least: "the acceleration scheduler logic unit is further to assign acceleration of the function among a plurality of FPGAs in the accelerator pool." as claimed by the applicant in Claim 10 (as amended).


Examiner respectfully disagreed with Applicant’s argument for the following reasons:
	As to point (a), Examiner would like to point out that claim fails to specifically indicating the details about the “capacity”. The “capacity” has different meanings (i.e., is the capacity refers to the space/size of the accelerator or it’s a capacity/capability to perform the operations?). As Broadest Reasonable Interpretation (BRI) and the Plain Meaning of Claim Terms (see MPEP § 2111.01), Examiner interpret “capacity” as suitability/capability to perform the operations, and used Hundley for teaching the 
	For example, Hundley teaches a system having a hardware accelerator pool comprising plurality of hardware accelerators. When the system receiving a request/commend for executing the operations, it will evaluate types of operations/functions and determining the suitability/type/capacity of each hardware accelerators for performing different types of operations/functions which allowing each hardware accelerators to perform different types of operations/functions for its peak capacity (for purpose of increasing overall performance) (see Hundley, [0065] lines 6-14, The TMU 355 may receive an input from the computing device 320, either as part of the playlist 500, a rules based playlist, or a separate instruction…the TMU 355 may intelligently determine, based on the types of accelerators 540 in the playlist 500 and the options 550 associated with the listed accelerators 540; [0069] lines 3-13, The TMU 355 accesses the file stored in memory 340 and determines which operations listed in Rule 1 list 560 should next be executed. Each of the comparisons with Results1 data may determine what type of file is in the Results1 data. For example, the Result_A may represent an image file (e.g. .jpg, .gif, .tif), the Result_B may represent an executable file (e.g. .exe), and the Result_C may represent a compressed file (e.g. .zip, .rar, .hqx). The accelerators A, B, C, and D may perform different types of antivirus or decompression operations that are suitable for specific file types (as capacity/capability to perform the function), lines 16-17, accelerator A, which may be an image decompression and/or optimization accelerator; lines 20-21, accelerator B, which may be an antivirus accelerator; lines 28-29, accelerator C, which may be a decompression accelerator; also see [0004] lines 11-13, a hardware accelerator can be any hardware that is designated to perform specific algorithmic operations on data; [0009] lines 2-3, a hardware accelerator…perform at peak capacity; [0027] lines 8-11, The use of hardware accelerators 130 increases the overall performance of the system 100 by executing certain algorithmic operations directly using application specific hardware [Examiner noted: each accelerator’s capability/capacity (suitability) is determined in order to allow each hardware accelerator to perform different types of operations for the peak capacity which increasing the system overall performance]). Therefore, Applicant’s argument has not been found to be persuasive,

As to point (b), Examiner would like to point out that Hundley clearly teaches the acceleration scheduler logic unit is further to assign acceleration of the function among a plurality of FPGAs in the accelerator pool." as claimed by the applicant in Claim 10 (as amended). For example, Hundley disclosed that the hardware accelerators are the FPGAs (see Hundley Fig. 3, 330 HW accelerators, [0027] lines 4-6, the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs)). And the task management unit (as acceleration scheduler logic) is providing the commands among the different HW accelerators which allows the execution of multiple commands by the multiple HW accelerators (see Hundley, Fig. 3, Task management unit (as acceleration scheduler logic); [0040] lines 1-7, an interconnect 350 is coupled to a task management unit ("TMU") 355 in the circuit card assembly 325. The TMU 355 provides intelligent routing of commands and data among components of the circuit card assembly 325. As will be explained in further allows the execution of multiple commands by multiple accelerators 330 (as assign acceleration of the function among a plurality of FPGAs). Please refer to the rejection under 35 U.S.C. 103 above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’ Amora et al (US. Pub. 2008/0104223 A1) - PLUG-IN ACCELERATOR.  
(i.e., See D’ Amora, [0038], the server PIM 128 determines, via the system load analysis, which of the two accelerators is better situated to handle the instant request to execute the plug-in. For example, if the third accelerator 136 is operating near 100% capacity, while the fifth accelerator 156 is sitting idle).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195